Exhibit 10.3

EXECUTION COPY

ACTION PRODUCTS INTERNATIONAL, INC.

RESTRICTED STOCK GRANT AGREEMENT

This Grant Agreement (the “Grant Agreement”), effective as of November 5, 2007
(the “Effective Date”), evidences the grant by Action Products International,
Inc. (the “Company”) to the individual whose name appears below (the “Grantee”),
covering the specific number of shares of the Common Stock, par value $0.001 per
share, of the Company (the “Shares”) set forth below and on the following terms
and conditions:

 

  1. Name of the Grantee: Robert L. Burrows

 

  2. Number of Shares subject to this Grant: 225,000

 

  3. Date of Grant: November 5, 2007

 

  4. Vesting:

 

  a. Except as otherwise expressly provided in Section 4.b. hereof, the Shares
shall vest as follows:

 

  i. April 1, 2008 – 31,250 Shares

 

  ii. June 1, 2008 – 31,250 Shares

 

  iii. September 1, 2008 – 31,250 Shares

 

  iv. January 1, 2009 – 31,250 Shares

  v. April 1, 2009 – 25,000 Shares

 

  vi. June 1, 2009 – 25,000 Shares

 

  vii. September 1, 2009 – 25,000 Shares

 

  viii. January 1, 2010 – 25,000 Shares

 

  b. Notwithstanding anything to the contrary contained in Section 4 hereof,
100% of the total number of Shares subject to this grant shall vest immediately
upon Termination without Cause (as defined in Section 4.c below), Termination
for Good Reason, (as defined in Section 4.d. below), Grantee’s death or
Grantee’s disability (as defined in Section 4.f. below).

 

  c. For purposes of this Agreement, the term “Termination without Cause” shall
mean termination by the Company of Grantee’s Employment Agreement (the
“Employment Agreement”) dated November 5, 2007 other than for “cause” as defined
in the Employment Agreement.

 

  d. For purposes of this Agreement, the term “Termination for Good Reason”
shall mean termination by the Grantee of the Employment Agreement pursuant to
and in accordance with Section 6(d) of the Employment Agreement.



--------------------------------------------------------------------------------

  e. For purposes of this Agreement, the term “disability” shall mean
termination by the Company of the Employment Agreement pursuant to and in
accordance with Section 7 of the Employment Agreement.

 

  5. Forfeiture. Upon the occurrence of a Forfeiture Event (as defined herein),
the Shares that have not become vested at such time shall be forfeited,
surrendered and transferred to the Company, for no consideration. “Forfeiture
Event” means the termination of Grantee’s employment with the Company for any
reason other than Termination without Cause or Termination for Good Reason.

 

  6. Transfer restrictions. In addition to other restrictions on transfer under
applicable law or federal or state securities laws or the rules of the Nasdaq
Stock Market, Grantee shall not Transfer any Shares except to the extent such
Shares have vested. “Transfer” means any direct or indirect transfer,
assignment, sale, gift, pledge, hypothecation or other encumbrance, or any other
disposition (whether voluntary or involuntary or by operation of law), of Shares
(or any interest (pecuniary or otherwise) therein or right thereto), including
derivative or similar transactions or arrangements whereby a portion or all of
the economic interest in, or risk of loss or opportunity for gain with respect
to, Stocks is transferred or shifted to another Person.

 

  7. Put Option. Grantee may put to the Company, such number of vested Shares,
by written notice (the “Put Notice”) to the Company within five (5) business
days after the vesting date with respect to such Shares, equal to (the “Put
Shares”) Grantee’s federal income tax liability, as estimated by Grantee in good
faith, with respect to the vesting of such Shares divided by the closing price
(as reported by the Nasdaq Stock Market) of the Company’s Common Stock on the
trading day prior to such notice (the “Put Price”). The Company shall deliver to
Grantee in good and available funds within five (5) business days after
receiving the Put Notice the number of Put Shares multiplied by the Put Price.
The obligation of the Company to repurchase any Shares shall be limited by
applicable law; provided, however, that Grantee may require the Company to
repurchase such Shares previously put to the Company when such repurchase may be
lawfully completed.

 

  8. Par Value. The Grantee will be required to pay the Company the aggregate
par value of the Shares (or such larger amount as the Board may determine to
comply with the Florida Business Corporation Act as amended, or any successor
thereto) within ten days of the Date of Grant.

 

  9. Escrow. Certificates representing Shares will be held in escrow by the
Company on the Grantee’s behalf during any period of restriction thereon and
will bear an appropriate legend specifying the applicable restrictions thereon,
and the Grantee will be required to execute a blank stock power therefor.

 

  10. Rights as Shareholder. During the period of restriction, the Grantee shall
have all of the rights of a holder of Common Stock, including but not limited to
the rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to the Shares shall be subject to the
same restrictions as then in effect for the Shares.

 

2



--------------------------------------------------------------------------------

  11. Entire Agreement. This Grant Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersede any prior
written or oral agreements.

 

  12. Miscellaneous. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company to terminate the Grantee’s employment or other
performance of services at any time (with or without cause), nor confer upon the
Grantee any right to continue in the employ or as a director or officer of, or
in the performance of other services for, the Company or a Subsidiary for any
period of time, or to continue the Grantee’s present (or any other) rate of
compensation or level of responsibility.

 

  13. Further Assurances. The Grantee shall do such acts, and execute such
instruments reasonably requested by the Company to effect the grant of Shares
hereunder and the transactions contemplated herein.

IN WITNESS WHEREOF, the parties have executed this Grant Agreement as of the day
and year first above written.

 

/s/ ROBERT L. BURROWS

Robert L. Burrows ACTION PRODUCTS INTERNATIONAL, INC. By:  

/s/ RONALD S. KAPLAN

  Ronald S. Kaplan   Chief Executive Officer

 

3